COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                               §
 THE STATE OF TEXAS,                                           No. 08-13-00273-CR
                                               §
                           Appellant,                             Appeal from the
                                               §
 v.                                                         County Court at Law No. 7
                                               §
 VANDA VIGIL,                                                of El Paso County, Texas
                                               §
                           Appellee.                           (TC# 20120C10835)
                                               §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order granting the motion for new trial and

reinstate the trial court’s judgment of conviction, in accordance with our opinion. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF MAY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.